PER CURIAM.
Appellant, State, appeals an order granting appellee, Alberto Alvarez’s motion to suppress an eyewitness identification. We affirm the order of the trial court. We find the record supports the trial court’s ruling that the photographic display of Alvarez was unnecessarily suggestive and gave rise to a substantial likelihood of irreparable misidentification in violation of Alvarez’s due process rights under the federal and Florida Constitutions. See Manson v. Brathwaite, 432 U.S. 98, 97 S.Ct. 2243, 53 L.Ed.2d 140 (1977); Grant v. State, 390 So.2d 341 (Fla.1980), cert. denied, 451 U.S. 913, 101 S.Ct. 1987, 68 L.Ed.2d 303 (1981); Henry v. State, 519 So.2d 84 (Fla. 4th DCA 1988).
Affirmed.